Land described in a deed as bounded on the bank of a river not navigable, or by lines running to a stake or tree standing on the bank, and thence up, down, on, or by the river to another monument on the bank, extends to the thread of the stream. The doctrine is founded on the presumption that such was the intention and understanding of the parties. The mere fact that the distances and the quantity of land conveyed are greater under this construction than those named in the deed is not sufficient to overcome the presumption. Rix v. Johnson, 5 N.H. 520; State v. Canterbury, 28 N.H. 195,216; Woodman v. Spencer, 54 N.H. 507, 511, 512; Sleeper v. Laconia,60 N.H. 201; Taylor v. Blake, ante, 392; Newhall v. Ireson, 8 Cush. 595, 598; Gould v. Eastern Railroad Co., 142 Mass. 85, 89; Berridge v. Ward, 10 C. B. N. S. 400; County of St. Clair v. Lovingston, 23 Wall. 46, 64.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred.